Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 45-57 are pending and have been examined.
Priority
This application, Serial No. 16/993601 (PGPub: US2021/0087621) was filed 08/14/2020. This application is  CONTINUATION of 15/301491 filed 10/03/2016, now US Patent 10,774,378, which is a 371 of PCT/GB2015/050992 filed 03/31/2015 which is a CIP of PCT/GB2014/052737 filed 09/10/2014. 
Information Disclosure Statements
The Information Disclosure Statement filed 12/2/2020  has been considered by the Examiner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2010/0331194) in view of Chang et al. (US 2009/0269277).
Regarding claims 45-48, Turner teaches throughout the publication determining the presence, absence or one or more characteristics of two or more analytes in two or more samples (paragraph 0027) comprising (a) a membrane, (b) two or more anchors which are capable of coupling the two or more analytes to the membrane and (c) one or more nuclease enzymes which are capable of uncoupling at least one of the two or more analytes from the membrane (paragraphs 0213-0220). Furthermore, Turner teaches wherein the two or more anchors comprise a polypeptide anchor and/or a hydrophobic anchor (paragraph 0072), as in claim 46, wherein the at least one nuclease enzyme is an exonuclease (paragraph 0072 and paragraphs 0213-0220), as in claim 47, and wherein the determining uses a detector (paragraphs 0167 and 0188-0189).
While Turner does not specifically teach that the membrane, anchors, agents and detector are included within a kit, Chang teaches tethered structures with multiple functionalities and/or binding functionalities (abstract). More specifically, Chang teaches the use of kits including tethered structures, formulations, buffers, and other packages containing the materials needed for analysis (paragraph 0147-0148).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the analysis components of Turner, within a kit as taught by Chang because it would have been desirable to have all of the necessary materials packaged together in a sterile environment for ease of use by the person conducting the experiments and analysis (Chang, paragraphs 0147-0148).



Allowable Subject Matter
Claims 49-57 are allowed.
Turner (US 2010/0331194) teaches throughout the publication a method for determining the presence, absence or one or more characteristics of two or more analytes in two or more samples (paragraph 0027), comprising: (a) coupling a first analyte in a first sample to a membrane using one or more anchors; (b) allowing the first analyte to interact with a detector present in the membrane and thereby determining the presence, absence or one or more characteristics of the first analyte; (c) uncoupling the first analyte from the membrane; (d) coupling a second analyte in a second sample to the membrane using one or more anchors; and (e) allowing the second analyte to interact with a detector in the membrane and thereby determining the presence, absence or one or more characteristics of the second analyte (see paragraphs 0213-0220). However, Turner fails to specifically teach the sequential detection of analytes from different samples by uncoupling the first analyte of the first sample from the membrane with one more nuclease enzymes and coupling the second analyte of the second sample to the membrane under conditions that the first analyte does not recouple to the membrane. As such, the prior art fails to teach the claimed invention comprising a method for determining the presence, absence or one or more characteristics of two or more analytes in two or more samples, comprising: (a) coupling a first analyte in a first sample to a membrane using one or more anchors; (b) allowing the first analyte to interact with a nanopore present in the membrane and thereby determining the presence, absence or one or more characteristics of the first analyte; (c) uncoupling the first analyte of the first sample from the membrane by contacting the one or more anchors with one or more nuclease enzymes; (d) after step (c), coupling a second analyte in a second sample to the membrane using one or more anchors, under conditions in which the first analyte of the first sample does not recouple to the membrane; and (e) allowing the second analyte of the second sample to interact with a nanopore in the membrane and thereby determining the presence, absence or one or more characteristics of the second analyte.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobsen (US 2013/0296194) discloses the coupling and releasing of nucleotides from a permeable membrane and exposing the polynucleotides to nucleases (see paragraphs 0016 and 0087-0091).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/             Primary Examiner, Art Unit 1641